                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                              CASE NO. CR21-0050-JCC
10                             Plaintiff,                   ORDER
11          v.

12   DAKOTA NASIATKA,

13                             Defendant.
14

15          This matter comes before the Court on Defendant Dakota Nasiatka’s unopposed motion
16   to continue trial (Dkt. No. 15). Having thoroughly considered the motion and the relevant record,
17   the Court hereby GRANTS the motion for the reasons explained herein.
18          Trial is currently scheduled for May 17, 2021. (See Dkt. No. 14.) Mr. Nasiatka moves to
19   continue trial until October 25, 2021 because the case is complex and defense counsel needs
20   additional time to review voluminous electronic discovery produced by the Government. (See
21   Dkt. No. 15 at 2–3.) The COVID-19 pandemic has also hindered Mr. Nasiatka’s ability to review
22   discovery with his attorney, and defense counsel needs to evaluate whether to hire an expert to
23   assist him in analyzing the digital files the Government has produced. (Id.) Having thoroughly
24   considered the briefing and the relevant record, the Court FINDS that the ends of justice served
25   by granting a continuance outweigh the best interests of Mr. Nasiatka and the public to a speedy
26   trial because the failure to grant a continuance would deny Mr. Nasiatka’s counsel reasonable


     ORDER
     CR21-0050-JCC
     PAGE - 1
 1   time necessary for effective preparation. See 18 U.S.C. §§ 3161(h)(7)(A), (B)(iv).

 2          Accordingly, the Court ORDERS:

 3          1. The May 17, 2021 jury trial is CONTINUED until October 25, 2021 at 9:30 a.m.

 4          2. The April 15, 2021 pretrial motions deadline is CONTINUED until September 13,

 5              2021.

 6          3. The period from the date of this order until October 25, 2021 is an excludable time

 7              period under 18 U.S.C. § 3161(h)(7)(A).

 8
 9          DATED this 28th day of April 2021.




                                                          A
10

11

12
                                                          John C. Coughenour
13                                                        UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR21-0050-JCC
     PAGE - 2
